              Case 2:17-cr-00273-RSM Document 61 Filed 09/03/21 Page 1 of 2




 1

 2                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 3                                         AT SEATTLE

 4    UNITED STATES OF AMERICA,
                                                       CASE NO. CR17-273RSM
 5
                     Plaintiff
 6                                                     ORDER DENYING MOTION FOR
             v.                                        RECONSIDERATION RE:
 7                                                     COMPASSIONATE RELEASE AND
      MEHDI MALEK GHASSABI,                            RENOTING MOTION
 8
                     Defendant.
 9

10
            This matter comes before the Court on Defendant Ghassabi’s Motion for Sentencing
11
     Reduction and Motion for Reconsideration, both contained in the same filing. Dkt. #60.
12

13          The Court will first address the Motion for Reconsideration of the Court’s February 16,

14   2021, Order denying a Motion for Compassionate Release, Dkt. #59. At the time of the

15   underlying Motion, Mr. Ghassabi was an inmate at Reeves County Detention Center in West
16   Texas (“Reeves I/II”) and moved for a reduction in his sentence to time served or, alternatively,
17
     to order him released to home confinement at his residence in Canada. Id. Mr. Ghassabi made
18
     this request due to his risk of contracting COVID-19 while incarcerated. The Court denied the
19
     request, finding that he had failed to demonstrate one or more medically-documented chronic
20

21   health conditions rendering him more vulnerable to COVID-19. Id. at 5.

22          Mr. Ghassabi now states that he has been transferred to a new BOP facility, Fort Worth

23   Medical Center. Dkt. #60 at 1. He states that the facility has removed some of the protective
24
     covering from room doors and Fort Worth “is a medical center consisting of more inmates with
25
     underlying conditions than a normal BOP facility.” Id. He states that he has “the same medical
26
     condition” as previously stated to the Court. Id. He expresses concern over the Delta variant.
27


     ORDER DENYING MOTION FOR RECONSIDERATION – 1
              Case 2:17-cr-00273-RSM Document 61 Filed 09/03/21 Page 2 of 2




            Motions for reconsideration are disfavored. CrR 12(b)(13)(A). The court will ordinarily
 1

 2   deny such motions in the absence of a showing of manifest error in the prior ruling or a showing

 3   of new facts or legal authority which could not have been brought to its attention earlier with

 4   reasonable diligence. Id.
 5
            As an initial matter, the Court notes that over six months have passed since the prior Order
 6
     and that Mr. Ghassabi has been transferred to a new facility. The Court cannot reconsider its
 7
     prior ruling given the change in these factual circumstances. Further, as Mr. Ghassabi is in a new
 8
     facility, he must apply to the warden of that facility for compassionate release pursuant to 18
 9

10   U.S.C. § 3582(c)(1)(A) prior to seeking this relief anew from the Court.

11          Even if Mr. Ghassabi had satisfied these procedural requirements, the Court would not
12   grant the requested relief based on the limited facts submitted. The Court has no reason to believe
13
     it would come to a different conclusion based on small differences in the BOP facility’s safety
14
     measures and no change to his medical condition. In any event, Mr. Ghassabi has failed to
15
     demonstrate manifest error in the prior ruling.
16

17          Accordingly, having reviewed the Motion, along with the remainder of the record, the

18   Court hereby finds and ORDERS that Defendant’s Motion for Reconsideration, Dkt. #60, is

19   DENIED. The Court DIRECTS the clerk to RE-NOTE this Motion, Dkt. #60, for consideration
20   of the remaining requested relief for consideration on a date pursuant to CrR 12(b)(6).
21
            DATED this 3rd day of September, 2021.
22

23

24
                                                   A
                                                   RICARDO S. MARTINEZ
25                                                 CHIEF UNITED STATES DISTRICT JUDGE

26

27


     ORDER DENYING MOTION FOR RECONSIDERATION – 2
